Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Remarks
This application contains claims 13, 14, 16, 18 drawn to an invention nonelected with traverse in the reply filed on 3/28/2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
	 
Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.
  
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 9, 15, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Samachisa (U.S. Patent Pub. No. 2014/0043911) of record, in view of Lee (U.S. Patent Pub. No. 2019/0164985) of record, in view of Daniela (EP 1804293).
	Regarding Claim 1
	FIG. 7 of Samachisa discloses a semiconductor device, comprising: a plurality of memory cells (Mxyz, FIG. 3) vertically stacked on a base s substrate [0060]; each of the plurality of memory cells includes: a bit line (LBL) vertically oriented from the base substrate and connecting an active layer; a word line (WL) positioned on at least one of a top surface and bottom surface of the active layer and horizontally extending in a direction crossing the active layer; and a capping layer (342) positioned between the word line and the bit line (FIG. 23). 
Samachisa fails to disclose “a capacitor horizontally spaced apart from the bit line; an active layer horizontally oriented between the bit line and the capacitor”; “a word line positioned on at least one of a top surface and bottom surface of the active layer and horizontally extending in a direction crossing the active layer”; the capping layer “including, at least one of a low-k material and an air gap”; and “the air gap disposed at a same horizontal level as the word line”.
	FIG. 5 of Lee discloses a similar semiconductor device, comprising a capacitor (DS) horizontally spaced apart from the bit line (BL); an active layer (SP) horizontally oriented between the bit line and the capacitor; and a word line (WL) positioned on at least one of a top surface and bottom surface of the active layer and horizontally extending in a direction crossing the active layer (FIG. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Lee. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of increasing integration (Para. 4 of Lee).
Samachisa as modified by Lee fails to disclose the capping layer “including, at least one of a low-k material and an air gap” and “the air gap disposed at a same horizontal level as the word line”.
	FIG. 7 of Daniela discloses a similar semiconductor device, comprising a capping layer including, at least one of a low-k material (10) and an air gap (16); and the air gap disposed at a same horizontal level as the word line (4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Daniela. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of improving the characteristics of device (Para. 99 of Daniela).

	Regarding Claim 2
	FIG. 23 of Samachisa discloses the capping layer (342) is horizontally oriented between the bit line (330) and the word line (340).

	Regarding Claim 7
	FIG. 7 of Daniela discloses the air gap (16) is physically spaced apart from the word line (4) and is embedded in the capping layer (10).

	Regarding Claim 9
	FIG. 23 of Samachisa discloses the base substrate includes a peripheral circuit unit connected to the bit line.

	Regarding Claim 15
	FIG. 3 of Samachisa discloses the memory cells (Mxyz) are vertically stacked upwards from the base substrate.

	Regarding Claim 17
	FIG. 23 of Samachisa discloses a vertical support (vertical 320) supporting the active layers of the memory cells along a direction in which the memory cells are stacked; and a horizontal support (horizontal 320) positioned between the memory cells along the direction in which the memory cells are stacked.

	Regarding Claim 19
	FIG. 23 of Samachisa discloses a three-dimensional (3D) array of the memory cells [0011].

Claims 3-6 and 20-22 rejected under 35 U.S.C. 103 as being unpatentable over Samachisa, Lee and Daniela, in view of Chen (U.S. Patent Pub. No. 2015/0044865) of record.
	Regarding Claim 3
	Samachisa as modified by Lee and Daniela discloses Claim 1. 
Samachisa as modified by Lee and Daniela fails to disclose “the capping layer includes: a first liner material” “and a second liner material surrounded by the first liner material and including the low-k material”.
	FIG. 1 of Chen discloses a similar semiconductor device, wherein the capping layer includes: a first liner material (150a) and a second liner material (130) surrounded by the first liner material and including the low-k material [0025]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Chen. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of reducing parasitic capacitance (Para. 23 of Chen).

	Regarding Claim 4
	FIG. 1 of Chen discloses the low-k material (SiCN) includes a material with an etch selectivity to the first liner material [0025].

	Regarding Claim 5
	FIG. 1 of Chen discloses the low-k material includes a carbon-doped material, and wherein the first liner material includes silicon oxide or silicon nitride [0025].

	Regarding Claim 6
	FIG. 1 of Chen discloses the low-k material includes silicon carbide (SiC), silicon carbon nitride (SiCN), or silicon carbon oxide (SiCO) [0025].

	Regarding Claim 20
	Modified Samachisa discloses the capping layer includes: a first liner material including the low-k material positioned between the bit line and the word line; and a second liner material surrounded by the first liner material and including the air gap which is embedded.

	Regarding Claim 21
	FIG. 1 of Chen discloses the low-k material includes a carbon-containing material, and the second liner material includes silicon oxide or silicon nitride [0025].

	Regarding Claim 22
	FIG. 1 of Chen discloses the low-k material includes silicon carbide (SiC), silicon carbon nitride (SiCN), or silicon carbon oxide (SiCO) [0025].

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Samachisa, Lee and Daniela, in view of Choi (KR 101214975, machine translated English version provided).
	Regarding Claim 8
	Samachisa as modified by Lee and Daniela discloses Claim 7, wherein the capping layer directly contacts the bit line. 
Samachisa as modified by Lee and Daniela fails to disclose “the air gap directly contacts the bit line”.
	FIG. 4 of Choi discloses a similar semiconductor device, wherein the air gap is between the bit line (70) and the word line (62, 64), and directly contacts the bit line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Choi. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of forming electro-mechanical memory (Technical Field of Choi).

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Samachisa, Lee and Daniela, in view of Mikasa (U.S. Patent Pub. No. 2012/0119278) of record.
	Regarding Claim 10
	Samachisa as modified by Lee and Daniela discloses Claim 1, wherein the bit line is part of the active layer. 
Samachisa as modified by Lee and Daniela fails to explicitly disclose “the capacitor is part of a dynamic random access memory (DRAM) cell array”.
	FIG. 1 of Mikasa discloses a similar semiconductor device, wherein the capacitor (45) is part of a dynamic random access memory (DRAM) cell array [0106]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Mikasa. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of high memory capacity and low cost.

	Regarding Claim 11
	FIGS. 1 and 2 of Mikasa disclose the capacitor (45) includes: a storage node (57) horizontally oriented and connected to the active layer; a dielectric layer (58) on the storage node; and a plate node (59) on the dielectric layer, and wherein the storage node is shaped as a cylinder.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Samachisa, Lee and Daniela, in view of Kato (U.S. Patent Pub. No. 2004/0246765) of record.
	Regarding Claim 12
	Samachisa as modified by Lee and Daniela discloses Claim 1. 
Samachisa as modified by Lee and Daniela fails to explicitly disclose “the word line includes: an upper word line positioned on the top surface of the active layer; and a lower word line positioned under the bottom surface of the active layer, and wherein different potentials are applied to the upper word line and the lower word line”.
	FIG. 1 of Kato discloses a similar semiconductor device, wherein the word line includes: an upper word line (102) positioned on the top surface of the active layer (108); and a lower word line (101) positioned under the bottom surface of the active layer, and wherein different potentials are applied to the upper word line and the lower word line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Kato. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of achieving large memory capacity (Para. 10 of Kato).

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Samachisa (U.S. Patent Pub. No. 2014/0043911) of record, in view of Choi.
	Regarding Claim 23
	FIG. 7 of Samachisa discloses a semiconductor device, comprising: a base s substrate [0060] including a peripheral circuit unit; a bit line (LBL) vertically oriented from the base substrate; a word line (WL) spaced apart from the bit line and the base substrate and horizontally extending in a direction crossing the bit line; and a capping layer (342) positioned between the word line and the bit line (FIG. 23). 
Samachisa fails to disclose “a capping layer including an air gap”; “the air gap disposed at a same horizontal level as the word line”.
	FIG. 4 of Choi discloses a similar semiconductor device, comprising a capping layer including an air gap, wherein the air gap is between the bit line (70) and the word line (62, 64), and directly contacts the bit line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Choi. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of forming electro-mechanical memory (Technical Field of Choi).

Claims 24-29 rejected under 35 U.S.C. 103 as being unpatentable over Samachisa and Choi, in view of Chen (U.S. Patent Pub. No. 2015/0044865) of record.
	Regarding Claim 24
	Samachisa as modified by Choi discloses Claim 23. 
Samachisa as modified by Choi fails to disclose “the capping layer includes a low-k material”.
	FIG. 1 of Chen discloses a similar semiconductor device, wherein the capping layer includes a low-k material [0025]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Samachisa, as taught by Chen. The ordinary artisan would have been motivated to modify Samachisa in the above manner for purpose of reducing parasitic capacitance (Para. 23 of Chen).

	Regarding Claim 25
	FIG. 1 of Chen discloses the capping layer includes carbon-doped silicon oxide or carbon-doped silicon nitride [0025]. 
	
	Regarding Claim 26
	Modified Samachisa discloses the capping layer includes: a first liner material including the low-k material positioned between the bit line and the word line; and a second liner material including the air gap, wherein the first liner material is shaped to surround a portion of the second liner material.

	Regarding Claim 27
	Modified Samachisa discloses the second liner material contacts the bit line but does not contact the word line.

	Regarding Claim 28
	FIG. 1 of Chen discloses the second liner material includes a carbon-containing material with a low dielectric constant, and wherein the first liner material includes silicon oxide or silicon nitride [0025].

	Regarding Claim 29
	FIG. 1 of Chen discloses the low-k material includes silicon carbide (SiC), silicon carbon nitride (SiCN), or silicon carbon oxide (SiCO) [0025].

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892